EXHIBIT 10.1

 

FIRST AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

FOR

THOMAS D. MINO

 

This First Amended and Restated Employment Agreement (this “Agreement”) is made
by and between LUMERA CORPORATION, a corporation of the State of Washington,
having its principal place of business at 11910 North Creek Parkway, Bothell,
Washington 98011, (the “Company”), and THOMAS D. MINO (“Executive”) as of the
3rd day of September, 2004, amending in part and restating that certain
Employment Agreement between the parties dated as of August 8, 2001 as such
agreement may have been amended from time to time (the “Original Agreement”).

 

W I T N E S S E T H

 

WHEREAS, the Company wishes to retain the services of the Executive to work for
the Company as its Chief Executive Officer (herein referred to as the
“Position”) upon the terms and conditions hereinafter set forth; and

 

WHEREAS, in consideration for continued service in the Position, the Executive
has agreed to enter into and be bound by the terms of this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and mutual covenants herein
contained, the parties agree as follows:

 

1. EMPLOYMENT

 

  14.1. The Company hereby employs Executive to serve in the Position, and
Executive hereby accepts such employment, subject to the terms and conditions
set forth herein, as of the effective date of this Agreement.

 

  1.1 Executive will devote his best efforts and full time and attention to
performing all duties assigned or delegated to him by the Board of Directors of
the Company consistent with the Position.

 

  1.2 The term of employment shall end on September 30, 2007, unless this
Agreement is extended by the written agreement of the parties.

 

2. COMPENSATION — SALARY, BENEFITS AND VACATION

 

  2.1 For his services during the term hereof, Executive shall receive a salary
at the annual rate of $340,000, payable in regular installments under the
payroll policies of the Company.

 

1



--------------------------------------------------------------------------------

  2.2 For calendar years commencing on January 1, 2005, and thereafter during
the term hereof, the level of Executive’s salary shall be reviewed by the Board
of Directors of the Company (the “Board”) on an annual basis and, upon such
review, may remain the same or be increased in such amount as the Board, in its
discretion, based upon merit, determines, provided that there shall be no
decrease in the salary of Executive without his consent.

 

  2.3 In addition to the salary to which Executive is entitled under Section
2.1, Executive shall be entitled to participate in any and all benefit plans
from time to time in effect for executives of the Company of equal or lesser
rank, subject to plan terms and generally applicable Company policies.

 

  2.4 If, during any period of time during the term of this Agreement, the
Company does not offer medical and dental plan coverage to executives generally,
the Company will reimburse the Executive, during such period, for the reasonable
premium cost of any comparable medical and dental coverage which he secures for
himself and his eligible dependents.

 

  2.5 All payments by the Company under this Agreement shall be reduced by any
tax or other amounts required to be withheld by the Company under applicable
law. Except as otherwise provided in Section 8 hereof, Executive’s salary and
benefits end immediately upon the termination of employment.

 

  2.6 Executive will accrue paid vacation at a rate of four (4) weeks per year
of service in accordance with Company policy.

 

3. INCENTIVE COMPENSATION

 

  3.1 If the Company maintains a formal cash incentive plan for senior
management, the Executive shall be eligible to participate in such plan with a
target incentive opportunity at least equal to the highest percentage
opportunity provided to any other executive covered under such plan.

 

  3.2 If such a formal plan is not maintained by the Company, the Executive
shall be eligible for consideration to receive an annual cash incentive payment
from the Company. Executive’s eligibility for such a discretionary incentive
payment ends upon termination of employment. This amount shall be determined
annually in the sole and complete discretion of the Board of Directors, which
may take into account in its decision, among other items, such items as:

 

  3.2.1 The financial performance of the Company, including but not limited to
revenues, operating income, and net income, if any;

 

  3.2.2 The individual accomplishments of the Executive;

 

2



--------------------------------------------------------------------------------

  3.2.3 Other Company achievements, including but not limited to product
research, development and introduction; market offerings and the arrangement of
strategic alliances; and

 

  3.2.4 Competitive practice for executives in similar situations.

 

  3.3 The annual target cash incentive for the period beginning on January 1,
2004 and ending on December 31, 2004, shall be 50% of the Executive’s annual
salary.

 

4 STOCK OPTIONS

 

During the term hereof, the Executive shall receive options to purchase common
stock of the Company in amounts established by the Board in accordance with the
stock option plan maintained by the Company and subject to the terms and
conditions set forth therein.

 

5 BUSINESS EXPENSES

 

  5.1. The parties acknowledge that Executive may incur, from time to time, for
the benefit of the Company and in furtherance of the Company’s business, various
expenses such as travel, entertainment and promotional expenses. The Company
agrees that it shall either pay such expenses directly, advance sums to
Executive to be used for payment of such expenses, or reimburse Executive for
such expenses incurred by him.

 

  5.2 The Company agrees to pay such expenses, in accordance with its written
policies covering the payment of business expenses and to the extent that these
expenses do not exceed limits contained in such policies or applicable law.
Executive agrees to submit to the Company such documentation as may be necessary
to substantiate that all expenses paid or reimbursed pursuant to this Section 5
were reasonable and necessary for the performance of his duties under this
Agreement.

 

6 PERFORMANCE OF EMPLOYMENT

 

  6.1. Executive will observe and comply with such reasonable rules, regulations
and policies as may from time to time be established by the Company or the
Board, either orally or in writing.

 

  6.2 Executive specifically agrees that he will comply with the confidentiality
and security rules established by the Company and the Board with respect to
confidential and financial information of the Company.

 

7 EMPLOYMENT CONDUCT AND CONFIDENTIAL INFORMATION

 

  7.1. Executive shall, at all times during the term of this Agreement, observe
and conform to all laws regulating the business of the Company.

 

3



--------------------------------------------------------------------------------

  7.2 Executive acknowledges and recognizes that during the term of this
Agreement, he will necessarily become privy to certain confidential and
proprietary information of the Company and of customers and others who do
business with the Company (hereinafter referred to as “Confidential Data”).
Confidential Data means any and all information of the Company, its subsidiaries
and affiliates, that is not generally known by those with whom the Company or
any of its subsidiaries or other affiliates competes or does business, or with
whom any of them plans to compete or do business, including without limitation
any and all such information concerning their technical, financial and business
activities, plans, operations, proprietary software, systems, procedures and
know-how; the identity and special needs of their customers and suppliers, and
the people and organizations with whom any of them has business relationships
and the nature and substance of those relationships. Confidential Information
also includes any information received by the Company or any of its subsidiaries
or affiliates from others with any understanding, express or implied, that it
will not be disclosed. Executive agrees that he will hold all Confidential Data
in the strictest confidence and that he will not disclose to any person or
entity for any reason nor use any Confidential Data in any way other than on
behalf of the Company or as the Company may otherwise direct.

 

  7.3 Executive agrees that all business records and files, including but not
limited to memoranda, notes, client lists, and proposals pertaining to the
business, services or processes of the Company, shall be the sole property of
the Company and he shall not retain, remove or copy such materials during the
term of this Agreement or upon its termination or expiration, without the prior
unanimous written consent of the Board. Upon the termination of this Agreement,
or at any other time upon the request of the Board, Executive shall deliver all
such materials, and all other property of the Company in his possession or
control, to the Company.

 

  7.4 The foregoing obligations of Executive shall survive any termination or
expiration of this Agreement.

 

8 SEVERANCE PAYMENTS

 

  8.1. If the Executive terminates the Agreement for any reason other than
Constructive Termination (as defined in Section 8.3.5), or if the Company
terminates the Agreement for Cause, or if this Agreement terminates as a result
of the death of the Executive during the term hereof or as a result of the
Executive’s absence from employment as a result of disability for more than 180
days in any consecutive 365 day period during the term hereof, no severance
payment of any kind shall be made and the Company shall no other obligation to
the Executive, other than for salary earned through the date of termination.

 

  8.2 If the Company terminates this Agreement for reasons other than Cause, or
if the Executive is Constructively Terminated prior to a Change in Control, the
Company shall:

 

4



--------------------------------------------------------------------------------

  8.2.1 Pay to the Executive, as salary continuation, an amount equal to the
Executive’s salary, at his then current rate of pay, for a period equal to one
year.

 

  8.2.2. Continue to contribute to the premium cost of the Executive’s
participation, and that of his eligible dependents, in the Company’s group
medical and dental plans (or the plans in which he is then participating
pursuant to Section 2.4 hereof), for the greater of one year or the remainder of
the then-current term of this Agreement, whichever is greater, provided that the
Executive remains eligible to continue participation in those plans under plan
terms and applicable law.

 

  8.3 If the Executive is terminated other than for Cause or is Constructively
Terminated by the Company at the time of, or within twelve (12) months
following, a Change of Control, the Company shall:

 

  8.3.1 Pay to the Executive a lump sum equal to the Executive’s salary, at his
then-current base rate of pay, for a period of two (2) years;

 

  8.3.2 Pay to the Executive a lump sum equal to two (2) times the average of
the Executive’s cash bonuses received with respect to the two (2) preceding
calendar years;

 

  8.3.3 Continue to contribute to the premium cost of the Executive’s
participation, and that of his eligible dependents, in the Company’s group
medical and dental plans (or the plans in which he is then participating
pursuant to Section 2.4 hereof) for a period of one (1) year on the same terms
as if the Executive were an active Executive of the Company, provided that the
Executive remains eligible to continue participation in those plans under plan
terms and applicable law.

 

  8.3.4 For purposes of this Agreement, a Change of Control shall be deemed to
occur on any of the following events following the effective date of this
Agreement:

 

  8.3.4.1 Any “person” or “group,” within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (the “Act), other than the
Company or any of its Affiliates or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or one of its
Affiliates or any shareholder who was such on the effective date of this
Agreement, becomes a beneficial owner (within the meaning of Rule 13d-3 as
promulgated under the Act), directly or indirectly, in one or a series of
transactions, of securities representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities;

 

5



--------------------------------------------------------------------------------

  8.3.4.2 As a result of, or in connection with, any tender offer or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions (a “Transaction”),
the persons who constituted the Board prior to the Transaction cease to
constitute a majority of the Board of the Company or any successor to the
Company immediately following such Transaction;

 

  8.3.4.3 The Company is merged or consolidated with another company and as a
result of the merger or consolidation, less than fifty percent (50%) of the
outstanding voting securities of the surviving or resulting Company shall then
be owned in the aggregate by the former stockholders of the Company;

 

  8.3.4.4 A tender offer or exchange offer is made and consummated for the
ownership of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding voting
securities; or

 

  8.3.4.5 The Company transfers substantially all of its assets to another
company of which the Company owns less than fifty percent (50%) of the
outstanding voting securities.

 

  8.3.5 For purposes of this Agreement, Constructive Termination means
termination of employment by Executive as a result of the occurrence of that any
of the following without the Executive’s consent:

 

  8.3.5.1 The reduction of the Executive’s salary or target incentive;

 

  8.3.5.2 The material demotion or material reduction in duties of the
Executive;

 

  8.3.5.3 The relocation of the Executive’s place of employment more than 50
miles from the existing place of employment; or

 

  8.3.5.4 Breach by the Company or its successor of any material provision of
this Agreement not corrected as provided in Section 8.5 hereof.

 

  8.4 For purposes of this Agreement, “Cause” shall be defined as any of the
following:

 

  8.4.1 Repeated failure or refusal of the Executive to carry out the reasonable
directions of the Board of Directors of the Company consistent with the duties
and obligations of the Executive;

 

  8.4.2 Violation of state or federal law involving the commission of a crime
against the Company or a felony adversely affecting the Company; or

 

6



--------------------------------------------------------------------------------

  8.4.3 Any material breach of this Agreement or of any covenant herein or the
falsification of any material representation or warranty not corrected as
provided in Section 8.5 hereof.

 

  8.5 If a breach of this Agreement by either party is relied upon as a
justification for any action taken by a party pursuant to any provision of this
Agreement, before such action is taken, the party asserting the breach shall
give the other party written notice of the existence and nature of the breach
and the opportunity to correct such breach during the thirty (30) day period
following the delivery of such notice.

 

9 RESTRICTIVE COVENANT AND INJUNCTIVE RELIEF. During Executive’s employment with
the Company and for the period of twenty-four (24) months following termination
of his employment, howsoever caused,

 

  9.1. Executive shall not, directly or indirectly, as an individual or
representative of any other person and/or entity, deal with or solicit for
business purposes in competition with any product or service offered by the
Company, any current customer of the Company or any person and/or entity that
is, or has commenced negotiations to become, a customer of the Company.

 

  9.2 Executive shall not, directly or indirectly, solicit, raid, entice, or
induce any other executive or professional employee of the Company to become
employed by or associated with any other person or entity.

 

  9.3 Executive shall not, directly or indirectly, as an executive, consultant,
agent, partner, principal, stockholder (other than as a holder of less than one
percent (1%) of the shares of a publicly company), officer, director, or in any
other individual or representative capacity, engage in any business activity
that is competitive with any products or services offered by the Company or in
active planning at the time of the Executive’s termination.

 

  9.4 The parties hereto acknowledge that the Executive’s services, knowledge
and experience are unique and of special value to the Company, and that, in the
event of a breach or threatened breach by Executive of any of his obligations
under this Agreement, including but not limited to those set forth in Section 7,
this Section 9 or Section 11, the Company will not have an adequate remedy at
law. Accordingly, in the event of any breach or threatened breach of any
provision of this Agreement by Executive, the Company shall be entitled to such
equitable and injunctive relief as may be available to restrain Executive and
any other individual or entity participating in breach or threatened breach,
from violating the provisions of this Agreement. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
at law for such breach or threatened breach, including the recovery of damages
and the immediate termination of Executive’s employment hereunder. The parties
further agree that, in the event that any provision of this Section 9 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over

 

7



--------------------------------------------------------------------------------

                    too great a time, too large a geographic area or too great a
range of activities, such provision shall be deemed to be
                    modified to permit its enforcement to the maximum extent
permitted by law.

 

  9.5. The obligations of Executive under this Section 9 shall survive the
termination or expiration of this Agreement.

 

10. INVENTIONS, CREATIONS AND DISCOVERIES

 

  10.1. Executive acknowledges that during the course of his employment he may,
either alone or in conjunction with others, be involved with the creation,
authorship or development of inventions, materials or property, including but
not limited to the field of electro-optic polymers or related materials for
telecommunications or data communications applications or other intellectual
property (all of the forgoing, “Inventions,” as defined below) Executive agrees
that he promptly will disclose all Inventions to the Board of Directors of the
Company. Executive acknowledges that all Inventions shall be the property of the
Company whether or not patent or copyright applications are filed with respect
thereto from the date of their conception. If an assignment is necessary to
transfer ownership thereof to the Company, Executive agrees that this Agreement,
without more, shall constitute such an assignment. At the Company’s request,
Executive shall be required to make or assist in the filing of letters of
patent, copyright applications or the like with respect to Inventions. In
connection therewith, Executive agrees to execute all documents necessary or
beneficial to establish or maintain the Company’s rights in the Inventions. All
such filings shall be made in the name of the Company or its designee, at the
Company’s expense. If made during his employment, Executive shall receive no
additional compensation therefor. If such filings are required after the
termination of the Executive’s employment with the Company, he shall receive
reasonable compensation for his assistance.

 

  10.2. As used in this Agreement, “Invention” means any invention, formula,
process, discovery, development, design, innovation or improvement (whether or
not patentable or registrable under copyright statutes) made, conceived, or
first actually reduced to practice by Executive solely or jointly with others,
during his employment by the Company; provided however, that, pursuant to the
law of the State of Washington, RCW 49.44.140, the Company shall have no rights
under this Agreement to any invention for which no equipment, supplies,
facilities, or trade secret information of the Company was used and which was
developed entirely on Executive’s own time, unless: (a) the invention relates
(i) directly to the business of the Company or (ii) to the Company’s actual or
demonstrably anticipated research or development; or (b) the invention results
from any work performed by Executive for the Company.

 

  10.3. The obligations of Executive under this Section 10 shall survive the
termination or expiration of this Agreement.

 

8



--------------------------------------------------------------------------------

11 ASSIGNMENT. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter affect a
reorganization, consolidate with, or merge into, any entity or transfer all or
substantially all of its properties or assets to any person or entity. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Executive, their respective successors, executors, administrators, heirs and
permitted assigns. Any unauthorized assignment, transfer or other delegation
shall be of no force or effect.

 

12 AMENDMENTS. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties.

 

13 GOVERNING LAW. This Agreement shall be governed in all respects by the laws
of the State of Washington, without regard to the conflict of law principles
thereof.

 

14 BINDING ARBITRATION. Any disagreement, dispute, controversy or claim arising
out of or in any way related to this Agreement shall be settled exclusively and
finally by binding arbitration; provided, however, that there shall be no right
hereunder to arbitrate any matter arising under any employee benefit plan
maintained by the Company or any successor of the Company; nor shall the Company
be obligated to arbitrate any breach or threatened breach by the Executive of
Section 7, Section 9 or Section 11 hereof

 

  14.1. The arbitration shall be conducted through Judicial Arbitration and
Mediation Services/Endispute (henceforth referred to as “JAMS”) to be held
before such arbitrator as the parties may agree, or if they are unable to agree,
to be selected by obtaining five proposed arbitrators from JAMS and alternately
striking names until one name remains.

 

  14.2. The arbitration shall be conducted in accordance with the Judicial
Arbitration and Mediation Services Rules of Practice and Procedure as are then
in effect, except as modified by the agreement of the parties.

 

  14.3. Either party may initiate a claim by contacting JAMS.

 

  14.4. The decision of the arbitrator shall be final and binding on all parties
and the parties waive their right to trial de novo or appeal, except and only
for the purpose of enforcing the decision of the arbitrator, for which purpose
the parties hereby agree that the Superior Court of King Country Washington
shall have jurisdiction.

 

15 PARAGRAPH HEADINGS. The paragraph headings used in this Agreement are
included solely for convenience and shall not affect or be used in connection
with the interpretation of this Agreement.

 

9



--------------------------------------------------------------------------------

16 WAIVER, MODIFICATION, CANCELLATION. Any waiver, alteration or modification of
any of the provisions of this Agreement or cancellation or replacement of this
Agreement shall not be valid unless in writing and signed by the party to be
bound.

 

17 WAIVER. The waiver by either party of a breach of any provision contained
herein must be in writing and shall in no way be construed as a waiver of any
succeeding breach of such provision or the waiver of the provision itself.

 

18 NOTICE. Whenever under the provisions of this Agreement notice is required to
be given, it shall be in writing and shall be deemed given when hand delivered
or consigned to a national overnight courier service or mailed, postage prepaid
by registered or certified mail, return receipt requested, addressed to the
Executive or the Company at the following addresses:

 

Executive:

 

Thomas D. Mino

c/o Lumera Corporation

9910 North Creek Parkway

Bothell, WA 98011

 

Company:

 

Lumera Corporation

19910 North Creek Parkway

Bothell, WA 98011

Attn: Secretary

 

Either party hereto may change his or its address for purposes of this Agreement
by notice to the other party actually received.

 

19. SEVERABILITY. If any provision of this Agreement is held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

 

20. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties regarding the subject matter hereof and supersedes all prior agreements,
understandings and negotiations regarding the same.

 

21. POST-AGREEMENT EMPLOYMENT AND SURVIVAL OF TERMS

 

  21.1. In the event the Executive remains in the employ of the Company
following termination of this Agreement, by the expiration of the term or
otherwise, then such employment shall be at will.

 

  21.2. Provisions of this Agreement shall survive any termination or expiration
of the term hereof if so provided herein or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Executive under Sections 7, 9 and 11 hereof.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

LUMERA CORPORATION

 

/s/ ROBERT RATLIFFE

--------------------------------------------------------------------------------

By: Robert Ratliffe

 

/s/ GLORIA CAMPANELLA

--------------------------------------------------------------------------------

Witness

 

EXECUTIVE

 

/s/ THOMAS MINO

--------------------------------------------------------------------------------

Thomas Mino

 

/s/ DIANE BACH

--------------------------------------------------------------------------------

Witness

 

11